DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed on 5/27/2021 have been entered.  Claims 11-12 and 15-19 are pending.  Claims 1-10 and 13-14 are cancelled. Claims 11-12, 15, and 18 are amended and claims 16-17 and 19 are as previously presented.  

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered.
Regarding the rejection under 35 USC 112, the previous rejections under 35 USC 112 have been withdrawn in response to the applicant’s amendments and arguments.  However, the amended limitation of claims 11, 12, and 18 raise new issues under 35 USC 112 as discussed in the rejection below.  
	Regarding the rejection under 35 USC § 103, the applicant argues that there is no motivation to combine Laurino with Derchak because one of ordinary skill in the art would see no advantage of including the claimed QT, ST, QR, QRS segments taught by Laurino and because Laurino does not teach using the segments to determine physical stress and not psychological stress as claimed.  The examiner respectfully disagrees with this assessment.  Regarding the Laurino being directed to physical stress, Laurino states in the section IV :   
“In this work a procedure for classifying small changes in the ECG morphology as a function of the physiological responses to huge psychophysiological performance has been proposed.”

Laurino in the same section further states:
“further works need to be done to improve the classification performance using multiple classifiers [25], to extend the classification of morphological ECG features as a function of different psychophysiological or stressing conditions”
Laurino clearly indicates that its teachings are directed to psychophysiological stress.  Psychophysiological is defined as pertaining generally to the relationship between physiological processes and psychological experience (see Psychophysiological. (2009). In A. S. Reber, R. Allen, & E. The Penguin dictionary of psychology (4th ed.). Penguin. Credo Reference: https://search.credoreference.com/content/entry/penguinpsyc/psychophysiological/0?institutionId=743. ).  Therefore, one of ordinary skill in the art would recognize that psychophysiological conditions taught by Laurino would apply to emotional states of stress/anxiety taught by Derchak since both are directed to psychological experiences/conditions.  Regarding the lack of advantage of including the claimed features, Laurino suggests that these ECG features can be used to train additional classifiers (“multiple classifiers” in above quote”) to determine different psychological/mental/stress conditions. The use of multiple/additional classifiers as suggested by Laurino would indicate to one of ordinary of the art that different features of the ECG may be critical for different stress conditions otherwise the same classifier could be used for all stress conditions. Therefore though the classifier taught by Laurino indicates less classification advantage when including the applicant’s claimed ECG features, the teachings of Laurino above would make it obvious to ordinary skill in the art to try these features in classifiers for other stress conditions/data sets in order to determine the best classifier for the particular stress condition.  
	Regarding the teachings of Speranza of the RT interval, the applicant states:
“Speranza merely reflects on "disturbances" in the autonomic nervous system and severe ventricular arrythmias, or on the sympatho-vagal balance at the ventricles. There is no indication, nor any suggestion, that RT may be useful for a method as claimed which addresses physical or emotional stress.”

The examiner respectfully disagrees.  Derchak [0065] states: 
“It is well known that components of cardiac timing are under autonomic system (ANS) control. In a healthy individual, for example, it is the net effect of the parasympathetic (vagus) nerves (decelerate heart rate) and the sympathetic nerves (accelerate heart rate) that dictate the instantaneous heart rate. Furthermore, changes to mental and emotional states may induce changes to these nervous responses, thereby changing the beat to beat timing of the heart.”

The teachings of Derchak clearly indicate that the reason for using cardiac timing components as a measure of emotional response is that changes in these components correspond to changes in the parasympathetic (vagus/vagal) and sympathetic nervous system, the equivalent of sympathy-vagal balance taught by Speranza and that these autonomic changes can be caused by emotional states.  Therefore, it would be obvious to one of ordinary skill in the art to include the RT interval taught by Speranza to the time domain indices in the emotional classifier taught by Derchak [0066] because RT interval is a useful measure of variations in the parasympathetic and sympathetic nervous system (see 

Drawings
The drawings are objected to because the amended drawings for Fig 1-5 has fonts that are not legible due to the size of font on the submitted amended drawings.  The examiner believes size of the font may corrected if the drawings were submitted in portrait form on page instead of the landscape orientation because the current landscape orientation may have shrunk the drawing smaller than intended see Image File Wrapper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  the second to last limitation contains “QTinterval” which based on the next limitation and other locations in the claim should be written as “QT interval” with a space between QT and interval.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 12 contain the limitation “wherein RT, ST, QR, RR, QRS, ST interval and QT interval are based on temporal distances between fiducial points Q, R, S and T only.” (emphasis added).  The word only appears to imply a negative limitation where features used to determine stress are only based on temporal values and other non-temporal features of an ECG heartbeat are excluded.  MPEP 2173.05(i) states:
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” (Emphasis added)

The applicant’s original disclosure never states using only temporal segments of an ECG heartbeat.  Further, the applicant never discloses alternative that either include amplitudes or other non-temporal 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim contains limitation “wherein the fiducial heart beat features consist of the fiducial features: RR, QR, RT, STc, QT interval, and ST interval” However, this claim depends on claim 12 which indicates the fiducial features also contain QRS which makes the bounds of the claim unclear whether or not QRS is necessary fiducial feature to meet bounds of the claim 16.  
Regarding claim 18, the claim states “detecting psychological stress under a predetermined time interval after a heart beat classified as stressed, and wherein the predetermined time interval is on temporal distances between two consecutive R points”. The claims appears to require stress to be detected under or less than a predetermined time interval where the time interval us the RR time.  However, the RR time is used to determine the psychological stress in claim 12 which claim 18 depends on which makes it unclear how stress can be determined under or in less than time than RR interval when then RR interval used to determine the stress.  Also it is unclear if there is distinction between the category of psychological stress detected after a heart beat is classified as stressed in claim 18 and the psychological stress determined in claim 12 from the at least one data sample where the data sample is an individual heartbeat and psychological.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Derchak (US 2008/0221401) in view of Laurino (Laurino, Marco, et al. "Comparative study of morphological ECG features classificators: An application on athletes undergone to acute physical stress." 2011 11th International Conference on Intelligent Systems Design and Applications. IEEE, 2011.) in view of Speranza (Speranza, G., et al. "Beat-to-beat measurement and analysis of the RT interval in 24 h ECG Holter recordings." Medical and Biological Engineering and Computing 31.5 (1993): 487-494.).
Regarding claim 11, Derchak teaches a non-transitory storage media including program instructions for implementing a method for on-line detecting psychological stress using individual heart beat ECG features of data acquired from a subject ([0033] indicates methods can be implemented online using processers on the device.  [0011; 0035] and Claim 13 of Derchak indicates program instructions on a computer readable memory.  ), the program instructions including instructions executable by an electronic data processor to carry out the steps of: 
obtaining a data sample of each heart beat individually from the acquired data ([0064] indicates identifying each individual heartbeat); 
using an electronic data processor for calculating a set of fiducial heart beat features from said data samples of individual heart beats ([0064] indicates QRS detection algorithms can be run on the data.  In addition to the QRS features, the T-wave and P-wave can be identified); 
using the electronic data processor for classifying each data sample as indicative of psychological stressed or not-stressed ([0063] indicates that the ECG can be used to determine emotional state which emotional states can include stress/anxiety/fear/calmness see [0009; 0037; 0041; 0093]), using a pretrained classifier which was previously trained using the same fiducial heart beat features from (Fig 3 shows a method for training an emotional state classifier.  [0055] teaches that the data used to train the classifier can be a-priori data previously observed a-priori data and [0062] indicates a classifier can be trained using a particular subject data to recognize an individual subject emotional state.  [0039-0040] teaches method for collecting and classifying this previously observed data based on the providing stimuli to the user. [0060;0061] indicates that same features used to train the classifier is used to determine the emotional state); and 
determining the indicator of psychological stress as detected when at least one data sample of an individual heart beat is classified as indicative of psychological stressed ([0061] states previously trained classifier can determine the emotional state including stress equivalent states see also Fig 4),
	Derchak does not explicitly teach that  the fiducial heart beat features comprise RT, ST, QR, RR, QRS, ST interval and QTinterval, wherein RT, ST, QR, RR, QRS, ST interval and QT interval are based on temporal distances between fiducial points Q, R, S and T only.  
Laurino does teach stress classifier that uses fiducial heartbeat features from individual heart beats of the subject wherein the fiducial heart beat features comprise ST, QR, RR, QRS, ST interval and QTinterval, which intervals are based on temporal distances (Laurino section II(C) states the unit of classification was the heartbeat and section II(F) states classifiers were used “in order to class heartbeats as in rest or stress condition”  Section II(C) states that RR, QT, ST, QR, QRS in the form of QS can be used as one of the fiducial markers.) 
In view of the teachings of Laurino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include classifier using fiducial markers from individual heartbeats as is disclosed by Laurino to the emotional state classifier taught by Derchak in order to determine small changes in the ECG heartbeat signal that corresponds acute response to psychophysiological conditions such as stress (Laurino section I).  Further, the classification method of Laurino utilizes similar classification algorithm as Derchak (see Laurino section F and Derchak [0069]).  Further, Laurino teaches a specific methods for implementing the scaling step (Laurino section II(C) which scales interval based on RR segments which would be the equivalent of Fig 3 Step 3 of Derchak) and dimension reduction step (Laurino section II(D) discusses how to determine to the optimal features to 
	Speranza does teach the use of RT and RR intervals as a measure of changes in parasympathetic nervous (see Speranza section 4 discussion p. 493 second column) which changes in parasympathetic nervous system is an indicator of emotional state according to Derchak [0065]
In view of the teachings of Speranza, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include RT and RR interval as is disclosed by Speranza to features used in the classifier taught by the combination of Derchak and Laurino because Speranza teaches that RT indicates changes in the sypatho-vagal balance of the autonomic nervous system (see Speranza section 4 Discussion) and Derchak [0065] indicates that these autonomic nervous can indicate changes in emotional state which includes.  Therefore the inclusion of the RT interval would provide an additional feature that can be used to determine stress states due to changes in the autonomic nervous system. 
Regarding claim 12, Derchak teaches a device for on-line detecting psychological stress using individual heart beat ECG features of data acquired from an individual subject, comprising an electronic data processor and data storage media configured for: obtaining a data sample of each heart beat individually from the acquired data; {10224/008519-USO/02770367.1}calculating a set of fiducial heart beat features from said data samples of individual heart beats; classifying each heart beat data sample as psychological stressed or not-stressed, using a pretrained classifier which was previously trained using the same fiducial features from previously acquired reference data samples each from individual heart beats of said individual subject; and determining psychological stress as detected when at least one data sample is classified as psychological stressed, wherein the fiducial heart beat features comprise RT, ST, QR, RR, QRS, ST interval and QT interval wherein RT, ST, QR, RR, QRS, ST interval and QT interval are based on temporal distances between fiducial points Q, R, S and T only (Claim 12 is rejected for substantially the same grounds as claim 11 above).  
Regarding claim 15, Derchak as modified teaches the device according to claim 12, wherein psychological stress is determined beat-to-beat and determined as detected when one data sample is classified as psychological stressed over a time duration of only one heart beat and the RR distance between said one heart beat and the previous heart beat (see rejection of claim 11).  
Regarding claim 17, Derchak as modified teaches the device according to claim 12, but Derchak does not explicitly teach the pretrained classifier is selected from the group consisting of a Linear Support Vector Machine (SVM), a Kernel Support Vector Machine (K-SVM), a K-Nearest Neighbor (K-NN), and a Random Forest classifier (Derchak [0069] does teach the use of kernel machines, general SVM and other general clustering/statistical machine learning algorithms to classifiy ECG signals)
Laurino teaches single heartbeat stress classifier that pretrained classifier is selected from the group consisting of a Linear Support Vector Machine (SVM), a Kernel Support Vector Machine (K-SVM), a K-Nearest Neighbor (K-NN), and a Random Forest classifier  (Laurino section II(F) teaches that the classifiers can include k-nearest neighbors, SVM with either a linear or radial kernel).  
In view of the teachings of Laurino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a classifier using SVM with linear or radial kernel or K-Nearest Neighbor as disclosed by Laurino to the emotional state classifier taught by the combination of Derchak, Laurino, and Speranza because the Laurino states the K-NN classifier provides best performance on training data and SVM has the best overall performance (Laurino section III).  Further, the classification method of Laurino utilizes similar classification algorithm as Derchak (see Laurino section F and Derchak [0069]) and therefore one of ordinary skill in the art would have reasonable expectation of success implementing the classifiers taught by Laurino into the processing system taught by Derchak.  Finally, the teachings of Laurino provides methods for selecting the optimal classifier type based on performance on the particular data set and therefore one of ordinary skill of the art would be able to select the best classifier type for particular data set of a user (Laurino section II(F) and III)  
Regarding claim 18, Derchak as modified teaches the device according to claim 12, wherein the detecting of psychological stress comprises detecting psychological stress under a predetermined time interval after a heart beat classified as stressed, and wherein the predetermined time interval is on (See rejection of claim 11 where both Derchak teaches extracting features from individual heartbeats and Laurino indicate determining stress based on the individual heartbeats fiducial markers and RR).  
Regarding claim 19, Derchak as modified teaches the device according to claim 12, wherein the device is a wearable device (See Derchak Fig 1: garment 1 and Derchak [0027; 0030]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Derchak as modified by Laurino and Speranza as applied to claim 12 above, and further in view of Fischell (US 2007/0249944).
Regarding claim 16, Derchak as modified teaches the device according to claim 12, wherein the fiducial heart beat features consist of the fiducial features: RR, QR, RT, STc, QT interval, and ST interval (Laurino section II(C) teaches QR, QT and ST can be used as features in the classifier.  The rejection of claim 11 discusses the use of RT and RR as fiducial markers based on the teachings of Speranza).
Derchak does not explicitly teach using STc.
Fischell teaches heart analysis method creates a fiducial marker equivalent to STc (Fischell [0049; 0050] teaches adjusting the time intervals including ST segment duration by the square root of rr segment length which is equivalent to the applicant’s corrected ST/STc value).
In view of the teachings of Fischell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include STc as is disclosed by Fischell to the fiducial markers taught by the combination of Derchak, Laurino, and Speranza in order to provide an additional ECG fiducial marker that is adjusted to account for change in heart rate (Fischell [0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792